Order unanimously modified by inserting an additional decretal paragraph as follows: “ The right of trial by jury of the factual issues in the action at law is preserved,” and by striking the words “to the Jury” from the third decretal paragraph concerning the right to open and close. We think that the justice presiding at the trial of the contract action should also dispose of the equitable issues taking such additional proof as may be offered. The order, as so modified herein, is affirmed, with $10 costs and disbursements to appellants. Settle order on notice. Present — Peek, P. J., Dore, Cohn and Callahan, JJ.